In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-18-00476-CR

RONNIE MICHAEL HOPPER, Appellant           §    On Appeal from the 30th District Court

                                           §    of Wichita County (60,066-A)

V.                                         §    February 6, 2020

                                           §    Opinion by Justice Wallach

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach